OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by this court on June 15, 1966.
By order of the Supreme Court of Tennessee dated February *269, 1989, and filed March 9, 1989, the respondent was suspended from the practice of law "thirty (30) days from the date this order is filed”. The suspension was based upon a petition to the Supreme Court of Tennessee by the Board of Professional Responsibility, alleging misappropriation of at least $200,000 from moneys the respondent held on behalf of an elderly client and in trust for another person who was disabled.
On March 27, 1989, the respondent was served in the instant proceeding with a notice pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York.
The respondent has not appeared or interposed defenses. Accordingly, the respondent is suspended from the practice of law until the further order of this court.
Mollen, P. J., Mangano, Thompson, Bracken and Eiber, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, the respondent is suspended from the practice of law in New York until the further order of this court; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Frank Allen Kelly is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.